NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Submitted July 2, 2009∗
                                       Decided July 13, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge


No. 09-1097                                                       Appeal from the United
                                                                  States District Court for the
UNITED STATES OF AMERICA,                                         Northern District of Illinois,
      Plaintiff-Appellee,                                         Western Division.

                v.                                                No. 93 CR 20024
                                                                  Philip G. Reinhard, Judge.
KARL V. FORT ,
      Defendant-Appellant.


                                                 Order

      The district court sentenced Karl Fort to life imprisonment for cocaine offenses,
and we affirmed. United States v. Edwards, 105 F.3d 1179 (7th Cir. 1997). After the
Sentencing Commission reduced the Guideline range for crack-cocaine offenses, and
made that change retroactive, Fort asked the district court to reduce his sentence. The
request was denied with the observation that Fort and his co-conspirators distributed
so much cocaine (more than 4.5 kilograms) that the revised Guidelines do not affect his
range and therefore do not entitle him to a sentence reduction.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-1097                                                                  Page 2



        Fort does not contest this understanding on appeal. Instead he maintains that he
is entitled to a full resentencing--and thus to the benefit of United States v. Booker, 543
U.S. 220 (2005), and Kimbrough v. United States, 128 S. Ct. 558 (2007)--even though the
Sentencing Commission’s revisions did not affect his range. That argument is
inconsistent with 18 U.S.C. §3582(c)(2), which authorizes a district judge to reduce the
sentence only if a retroactive change to the Guidelines reduces the recommended
sentence range. See United States v. Forman, 553 F.3d 585 (7th Cir. 2008). Moreover, we
held in United States v. Cunningham, 554 F.3d 703 (7th Cir. 2009), that when resentencing
under an amended Guideline, a district judge cannot reduce a sentence by more than
the Commission has authorized.

      For the reasons given in Forman and Cunningham, the decision appealed from is
affirmed.